Case 0:12-cr-60016-KMW Document 235 Entered on FLSD Docket 01/27/2021 Page 1 of 7

          #
          .




                                                                                       r 'f=

                       U N IT E D ST A T E S D IST R IC T C O U R T               '
                                                                                                y.
                       SO U T H ER N D IST R IC T O F FL O R ID A
                                                                      FILED BY                  D
                                                                                                 ,  C.
                           C ase N o: 1:12-C R -60016-K M W
                                                                          JA$ 2? 2221
                                                                          cANGEL
                                                                           LER AE. NOBLE
                                                                              K U.& DlST.cT,
                                                                          s.D.OF FLA. - MIAMI
  U N ITED STA TE S O F A M ER IC A ,
                   Plaintlff



  JA M E S PR IC E .
       Defendant.




                 D E FE N D A N T 'S M E D IC A L ST A T U S R E PO R T



        COM ES NOW , James Price (ûûthe Defendant''), and files this,
  M EDIC A L STA TU S REPO RT follow ing three (3) hospitalizations and tw o
  (2) cardiac surgeries as a resultof complications from Coronavirus/covlD-




                                             1
Case 0:12-cr-60016-KMW Document 235 Entered on FLSD Docket 01/27/2021 Page 2 of 7




                            1.    H O SPIT A L IZA T IO N



        1.     This C ourt w as advised of the D efendant's tw o         previous

  hospitalizations in the Defendant's Status Report (ECF 226).The second of
  w hich required a ten (10) day, inpatient heart surgery to rem ove a post-
  C O V ID -19 grow th from M r. Price's heart. This grow th w as one of tw o

  discovered by doetors during the surgery.



               M r.Price w illrequire at least one or likely m ore surgeries on his

  heart to treat C O V ID -19 related com plications.



               M r. Price was hospitalized a third time, for four (4) days,
  surgically im plant a cardiac m onitoring device in his chest next to his heart.



               A lthough the confirm ed Rx/m yM erlin m obile application enables

  real-tim e m onitoring and cardiac event to alert the D efendant, his w ife

  (caregiver),and Dr.John Dylewski.IT DOES N OT W ORK IN FEDERAL
  PR ISO N .




                                          2
Case 0:12-cr-60016-KMW Document 235 Entered on FLSD Docket 01/27/2021 Page 3 of 7




             The eonfirm ed R x device       the m yM erlin application uses a

  com bination of W i-Fi to stream real-tim e telem etry data from M r. Price's

  heart to ûûthe cloud'' and blue t00th to send alerts and patient provided

  com m ents to doctors. The data and M r. Price's com m ents guide doctors in

  m odifications and continuation of the D efendant's cardiac care plan.



             The B O P authorized the surgical im plant of the confirm ed R x

  device in M r. Price's body as a prim ary m eans of m onitoring his condition

  butREFU SE to allow itsuse in anyfederalprison.Therein,neitherdoctors
  nor M r. Price is perm itted to use the only m echanism to m onitor, track,

  identify and alert of an im pending or actual life-threatening cardiac event,

  e.g., heart attack, stroke, heart failure, etc., despite the B O P having

  authorized its surgical im plantation in M r.Price's chest.



       7.    The D efendant w ill require at least ON E         M O RE H EA R T

  SUR G ER r to rem ove a second post-C O V ID -19 grow th affecting his cardiac

  function. This surgery com es at an even higher risk than the first due to

  existing dam age to the heart m uscle and the strain placed on the heart and

  other organs during the six-hour-long surgery.
Case 0:12-cr-60016-KMW Document 235 Entered on FLSD Docket 01/27/2021 Page 4 of 7




            lI.    C O M PL IC A T IO N S FR O M C O V ID -19 IN F EC T IO N S



         8.     M r. Price currently lsuffer from six (6) em erging com plications

  from his two COVID -19 infections:(a) cardiovascular atrial-fibrillation'
                                                                          ,(b)
  cardiovascular-tachycardia'
                            , (c) cardiovascular-stage tw o hypertension; (d)

  cardiovascular-transient ischem ic attack (ttTlA''); (e) cardiovascular
  vascular dam age;(f) diabetic m etabolic/insulin resistance.


                Each of the cardiovascular conditions, supra., are considered

  serious, patients do not recover from them in fact, patients w ith these

  typieally die from these conditions or related eom plications.



         10. The T1A that M r. Price suffers is of particular concern. People

  w ith TlA like the D efendant suffer brief stroke-like attacks, sim ilar to

  seizures, that last from m inutes up to tw o hours.These attacks cause a loss

  of muscle control(paralyses),memory loss,and loss of cognitive functions.
  D uring such attacks in prison, M r. Price has N O A BILITY to provide self-




  1      The Defendantis considered a COV ID-19 long haulerw here people intkcted w ith COV ID-l9
  recoverfrom the officialinfection butcontinue to sufferfrom CO VID-I9 related com plicationsfor very
  long periodsoftim e.
                                                   4
Case 0:12-cr-60016-KMW Document 235 Entered on FLSD Docket 01/27/2021 Page 5 of 7




  care. A dditionally, TlA requires im m ediate m edical attention that is not

  available at FC I-M IA and necessitate hospitalization.




        11. The D efendant suffers from diabetic m etabolic syndrom e/insulin

  resistance. M r. Price's        is 5.9 in order to m anage his condition he

  requires a low sodium diet and regular exercise. The B O P has RE FU SE to

  provide the D efendant w ith a low sodium kosher diet. A dditionally, and

  despite his testing N E G A TIV E for C O V ID -19 tw ice in January 202 1, the

  B O P continues to hold M r. Price in solitary confinem ent/quarantine

  tw enty-three hours and forty-five m inutes a day.Thus, M r.Price has access

  to neither the necessary diet nor exercise to care for him self.



                                   SU M M A R Y



             The U nited States and B O P knew         how    serious and life-

  threatening M r. Price's heart condition w as, but debility failed to address

  them in their M em orandum and Opposition (ECF 231). ln fact, so serious
  are M r. Price's heart eondition, that the B O P kept M r. Price hospitalized

  eighteen (18) of the last forty days. Aware of M r. Price's deteriorating
  condition, the U nited States could have and should have, updated this

                                         5
Case 0:12-cr-60016-KMW Document 235 Entered on FLSD Docket 01/27/2021 Page 6 of 7




  C ourt, but instead, it ehooses to rem ain silent to the facts. M r. Priee w ill

  never recover from these conditions, life-threatening conditions he suffered

  as a result of the B O P negligence in infecting him not once but tw iee w ith

  CO V ID -19. This C ourt sentenced M r. Price to a term         im prisonm ent,

  how ever, that term of im prisonm ent did not include the prospect of death or

  perm anent physical im pairm ent as a result of negligence and the

  m ism anagem ent of a global pandem ic.



  D ated:January 26,202 1

                                         R espectfully subm itted,

                                          Jam es              b
                                                              Dylam
                                                               igitall
                                                                     ysigned
                                                                     esprice
                                          Prl
                                            .ce               Da
                                                              :7:t
                                                                 e:,2
                                                                 a:  02-os'
                                                                    07  1.0oo'
                                                                           1.26
                                         /s/lam es Price
                                         U SM N o.98922004
                                         P 1aintiff
                                         Federal C orrectional Institution
                                         P .O .B ox 779 800
                                         M iam i Florida 33 177-9800
                                         T el.:30 5-259-2268
                                         Fax.:305-259-2383
                                         Em ail:PricelameE@ outlook.com




                                         6
     pCase
      crfe:stvc'
               ?. 0:12-cr-60016-KMW
                6pollfl''!xp1a?2! N # RqteetKek:kktKr   Document
                                                            * < 235 Entered on FLSD Docket 01/27/2021 Page 7 of 7
                                  m e                    =    œ -
                                  =w                     =
    Rlo                           *
                                     m                   m
    l,1
      %=1
    %ag u
                                                         >
                                                         o        2
    ag,     u
    t
    c;:!.   a j..
            5 =                                          >
    K%.
                                 r                '     IX
     -:     d =
              o-                 =
                                 -   .                   *
    J#u     g ta .               .                       =
              - = Ku           a-                        m
              O o >              W
              X   =              =            *
    g         * <>          c o
    à       - c=x           ï =                          *
    8       y *           *   =>
    a         uz-
                * <-
    l* 4' F
          <*8 X           O
                          *      =                            m
    -; *8 - = =           =
    .;
    B$:Rj:*
          o œ
            Ku -
               X          m      e
    Zœ: ; st uI= c
     -x x *$ #- P- =      X
                          < /l e
                               a
                               -                         Q
    sï :1a= o.  m
                  =
                  .
    dtl 8 '-Z = * * x -.
                      jk-*
                         .
                                                              =
    g: .:lEa                                             M:
                                                         -o   M




                                                                          71 l
                                                                          >œ
                                                                          œ W
                                                                          m =
                                                                           o
                                                                           '-<

                                                                      o
                                                                          &
                                                                      M N)
                                                                      Mx
                                                                      N=
                                                                       œm




                     ssgjdvH



%
